      Case 1:19-cv-04863-MHC Document 10-1 Filed 11/05/19 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAWANA L. CARTER,

     Plaintiff,

v.
                                                   Case No: 1:19-cv-04863-MHC
SELECT PORTFOLIO SERVICING,
INC., and WELLS FARGO BANK,
N.A., AS TRUSTEE FOR FREEMONT
HOME LOAN TRUST 2005 RR3,
MORTGAGE BACKED CERTIFICATE
SERIES 2005 RR3,1

     Defendants.


     MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS

      COME NOW, Defendants Select Portfolio Servicing, Inc. (“SPS”) and

Wells Fargo Bank, National Association as Trustee for Securitized Asset Backed

Receivables LLC 2005-FR3 Mortgage Pass-Through Certificates, Series 2005-

FR3, (“Wells Fargo”), (collectively, the “Defendants”), and file this Memorandum

of Law in Support of their Motion to Dismiss, respectfully showing this Honorable

Court as follows:
1
  This Defendant is incorrectly identified in the style of this case. The correct party
to this case is Wells Fargo Bank, National Association, as Trustee, on behalf of the
certificateholders of Securitized Asset Backed Receivables LLC 2005-FR3,
Mortgage Pass-Through Certificates, Series 2005-FR3.
                                          1
      Case 1:19-cv-04863-MHC Document 10-1 Filed 11/05/19 Page 2 of 13




            RELEVANT FACTS AND PROCEDURAL HISTORY

A.    Procedural History

      The instant action represents this Plaintiff’s third filing of almost identical

complaints and emergency motions for injunctive relief to stall the foreclosure on

the Property located at 115 Parkside Close, Alpharetta, Georgia 30022 (the

“Property”), despite her failure to honor her mortgage obligation. On January 9,

2015, Plaintiff filed a Complaint in the Superior Court of Fulton County, Georgia

that was ultimately removed to this court and assigned Civil Action Number 1:15-

cv-00410 (Carter I).2 Carter I Complaint, attached as Exhibit “A”. Carter I

sought to prevent an impending foreclosure by challenging an assignment of the

Security Deed and demanding modification of the repayment terms thereunder as a

matter of law.

      These arguments were readily dispensed with in the magistrate judge’s

Report and Recommendation and the case was subsequently dismissed, pursuant to

Fed. R. Civ. P. 12(b)(6), for failure to state a claim. Carter I Report and

2
  Defendants respectfully request that this Court take judicial notice of all filings
from Carter I, Carter II, and Plaintiff’s prior bankruptcy cases as cited and
referenced herein, pursuant to Fed. R. Evid. 201(c)(2) and ITT Rayonier Inc. v.
United States, 651 F.2d 343, 345 (5th Cir. 1981); United States v. Rey, 811 F.2d
1453, 1457 (11th Cir. 1987)(both finding a court may take judicial notice of its
own records or of those of inferior courts.)

                                         2
      Case 1:19-cv-04863-MHC Document 10-1 Filed 11/05/19 Page 3 of 13




Recommendation and Carter I Order Adopting Report and Recommendation,

attached, collectively, as Exhibit “B”. On June 28, 2018, Plaintiff filed a second

action in the Superior Court of Fulton County, assigned Civil Action Number

2018CV307119 (Carter II). Carter II Complaint, attached as Exhibit “C”. Carter

II was also removed to this Court, where it was assigned Civil Action Number

1:18-cv-03608-MHC.

      As in Carter I, the Complaint in Carter II recited an extensive list of

conclusory statements that were completely devoid of facts. Though Plaintiff

changed the formatting of her pleading in Carter II, the Complaint recited the same

underlying claims and mirrored the averments of Carter I. On August 30, 2018,

Magistrate Judge Justin Anand issued a Report and Recommendation stating that

Plaintiff’s claims in Carter II were barred by the doctrine of res judicata and

recommended that they be dismissed. Carter II Report and Recommendation,

attached as Exhibit “D”. On September 20, 2018, this Court adopted the Report

and Recommendation, and Carter II was dismissed. Carter II Order Adopting the

Report and Recommendation, attached as Exhibit “E”.

B.    Title to the Property

      Plaintiff establishes by her own admissions that on February 22, 2005, she

obtained a loan in the amount of $279,000.00 from Fremont Investment & Loan

                                        3
      Case 1:19-cv-04863-MHC Document 10-1 Filed 11/05/19 Page 4 of 13




Corporation (“Fremont”) and used the funds to finance her purchase of the

Property. [Doc. 4, ¶ 4]. That same day, Plaintiff executed a security deed that

conveyed legal title to the Property to Fremont as security for the debt (the

“Security Deed”).3 [Doc. 4, ¶ 4]. Security Deed, attached hereto as Exhibit “F”4.

The Security Deed was last assigned to Wells Fargo Bank, National Association,

as Trustee, on behalf of the certificateholders of Securitized Asset Backed

Receivables LLC 2005-FR3, Mortgage Pass-Through Certificates, Series 2005-

FR3 (“Wells Fargo”), via the Corporate Assignment of Mortgage/ Security Deed,

executed on January 9, 2018 and recorded at Deed Book 58405, Page 672 (the

“Assignment”). Assignment, attached as Exhibit “G”.

C.    The Instant Complaint

      Just as in Carter I and Carter II, Plaintiff’s most recent filing (the “Instant

Complaint”) features a third nearly identical Complaint asserting challenges to the




3
  Plaintiff mistakenly refers to the recording date for the Security Deed as May 1,
2005, however the Security Deed she references (even including the recording
information at Deed Book 39500, Page 567, Fulton County, Georgia records), was
recorded on March 1, 2005.
4
  Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1280 (11th Cir. 1990)(permitting
consideration of public records at the motion to dismiss stage under Fed. R. Evid.
201).

                                         4
      Case 1:19-cv-04863-MHC Document 10-1 Filed 11/05/19 Page 5 of 13




Assignment and claims relating to her loan and the Security Deed.5 Here Plaintiff,

uses the same Complaint template from her prior litigation to provide a history of

her applications for loan modifications and the various denials. See [Doc. 4]. The

claims in the Instant Complaint are divided and focus alternately on Plaintiff’s

unsupported and previously debunked challenges to the assignment of her security

deed, [Doc. 4, ¶¶ 18, 24-28], and on a trial loan modification agreement between

Plaintiff and Bank of America from 2009. [Doc. 4, ¶¶ 2, 15, 29]. Specifically,

Plaintiff asserts that she is “entitled to a declaratory judgment that Defendant has

no right, title or interest in and to the Security Deed because said security deed was

never lawfully assigned to Defendant,” [Doc. 4, ¶ 18], and that there was a

modification that was granted on March, 15 2009 by Bank of America which

brought the payment down to $1000 on a trial modification but the loan was never

approved for a final modification,” [Doc. 4, ¶ 15].

      The remainder of the Instant Complaint is comprised entirely of legal

conclusions that are demonstrably false and completely unsupported by any factual

allegations. [Doc. 4, generally]. Specifically, Plaintiff asserts that she is “entitled to

cancellation of the sale under power” (rooted in a challenge to the Assignment);

and a declaration from this Court that equates to a loan “modification based on the
5
  This Complaint contains minor changes, including the addition that Plaintiff
applied for another loan modification in 2019 and was denied.
                                          5
      Case 1:19-cv-04863-MHC Document 10-1 Filed 11/05/19 Page 6 of 13




March 15, 2009 contract.” [Doc. 4, ¶ 28]. Plaintiff concludes the Instant Complaint

with claims under the Consumer Credit Protect Act (“CCPA”), the Real Estate

Settlement and Procedures Act (“RESPA”), and the Fair Debt Collection Practices

Act (“FDCPA”) that are copied wholesale from her Complaint in Carter II. [Doc.

4, pp. 9-13]; Exhibit C, pp. 19-23.

      Importantly, under the doctrine of res judicata, both Plaintiff’s state law

claims and her Federal claims under RESPA and the FDCPA are barred entirely

from re-litigation.

               ARGUMENT AND CITATION TO AUTHORITY

A.    Standard of Review

      This Court may grant a motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(6) if the complaint does not state a claim that is “plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “Determining whether a complaint states a

plausible claim for relief will . . . be a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 679

(citation omitted). In considering a motion to dismiss, the court must treat all well-

plead allegations of the Complaint as true. Id. However, “the tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable to

                                          6
      Case 1:19-cv-04863-MHC Document 10-1 Filed 11/05/19 Page 7 of 13




legal conclusions. Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. at 678 (citing

Twombly, 550 U.S. at 555).

B.    Plaintiff’s Complaint must be dismissed, and her claims are barred by
      the doctrine of res judicata

      The Eleventh Circuit has held “that federal preclusion principles apply to

prior federal decisions, whether previously decided in diversity or federal question

jurisdiction.” CSX Transp., Inc. v. Bhd. of Maint. of Way Emps., 327 F.3d 1309,

1316 (11th Cir. 2003) (citations omitted). Under federal preclusion principles,

      a party seeking to invoke the doctrine must establish its propriety by
      satisfying four initial elements: (1) the prior decision must have been
      rendered by a court of competent jurisdiction; (2) there must have
      been a final judgment on the merits; (3) both cases must involve the
      same parties or their privies; and (4) both cases must involve the same
      causes of action.”

In re Piper Aircraft Corp., 244 F.3d 1289, 1296 (11th Cir. 2001); See Israel
Discount Bank Ltd. v. Entin, 951 F.2d 311, 314 (11th Cir.1992); See also In re
Justice Oaks II, Ltd., 898 F.2d 1544, 1550 (11th Cir.1990).

      This Court is permitted to take judicial notice of filings and orders in prior

cases in order to determine whether res judicata bars a subsequent case, without

converting a motion to dismiss to one for summary judgment. Nelson v. U.S., 64 F.

Supp. 2d 1318, 1321 (N.D. Ga. 1999) (citing Boone v. Kurtz, 617 F.2d 435, 436

(5th Cir. 1980)); Horne v. Potter, 392 F. App’x 800, 802 (11th Cir. 2010). As such,

                                         7
      Case 1:19-cv-04863-MHC Document 10-1 Filed 11/05/19 Page 8 of 13




this Court can look to Carter I and Carter II to determine whether res judicata

applies. Undoubtedly, all of the factors for res judicata are satisfied here.

      As an initial matter, the Complaints in Carter I and Carter II were removed

to this Court upon diversity jurisdiction and federal question jurisdiction,

respectively. See Carter I, 1:15-cv-00410, [Doc. 1], and Carter II, 1:18-cv-03608-

MHC, [Doc. 1]. The removal in Carter I notes that there is complete diversity

between Plaintiff and Defendants, the property at issue is valued at $270,500.00,

and Plaintiff demanded $1,500,000.00 in damages. Carter I, 1:15-cv-00410, [Doc.

1, ¶¶ 10, 20, 21]. Therefore, this court had jurisdiction in Carter I pursuant to 28

U.S.C. §§ 1332(a), 1141(a).

      The removal in Carter II states that this Court’s Jurisdiction was based upon

the Court’s original jurisdiction pursuant to 28 U.S.C. § 1331. Carter II, 1:18-cv-

03608-MHC, [Doc. 1, ¶ 6]. Specifically, the Complaint in Carter II sought relief

under the CCPA, 15 U.S.C. § 1641; under RESPA, 12 U.S.C. §§ 2601 et seq.; and

under the FDCPA, 15 U.S.C. §§ 1692 et seq. Exhibit C, pp. 19-23. This Court had

jurisdiction in Carter II under 28 U.S.C. § 1331. Further, this Court had

supplemental jurisdiction over Plaintiff’s state law claims in Carter II, pursuant to

28 U.S.C. § 1367, which permits the district courts to exercise supplemental

jurisdiction “over all other claims that are so related to claims in the action within

                                           8
      Case 1:19-cv-04863-MHC Document 10-1 Filed 11/05/19 Page 9 of 13




such original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.” 28 U.S.C. § 1367(a). Accordingly,

this Court was and is one of competent jurisdiction for Plaintiff’s filings, and the

first element of res judicata has been met.

      Second, in both Carter I and Carter II, this Court rendered a final

adjudication on the merits of Plaintiff’s Claims. In its final order in Carter I the

court approved and adopted the Report and Recommendation and ordered that the

Motion to Dismiss for failure to state a claim be granted and the case be dismissed.

Exhibit B, pp. 17-18. In its final order in Carter II this Court approved and adopted

the Report and Recommendation of the Magistrate judge finding that Plaintiff’s

claims were barred by res judicata, Exhibit D, pp. 10-11, and Ordered that

“Defendants’ Motion to Dismiss [wa]s Granted. And Plaintiff’s Complaint [wa]s

Dismissed.” Ex. E. Therefore, the court’s final orders in Carters I and II satisfy the

second element of res judicata.

      Third, both Carter I and Carter II involved identical parties to this action

and satisfy the Piper Court’s requirement that cases must involve the same parties

or their privies. In fact, Plaintiff’s Complaints in each of her previous actions, and

in the instant action contain identical initial pages. Ex. A; Ex. C; [Doc. 4]. The

identity of parties is so complete, that Plaintiff has made the same error in the

                                          9
      Case 1:19-cv-04863-MHC Document 10-1 Filed 11/05/19 Page 10 of 13




identification of the Wells Fargo Trust series in the style and body of each of the

three successive actions down to the letter. Id. Accordingly, the third requirement

is undeniably satisfied.

      Finally, Plaintiff’s previous causes of action share a common factual basis

with the Instant Complaint. To determine whether “the same cause of action is

involved in both cases,” this Court “must examine the factual issues that must be

resolved in the second suit and compare them with the issues explored in the first

case.” In re Piper Aircraft Corp., 244 F.3d 1289, 1299 (11th Cir. 2001) (quoting

Pleming v. Universal-Rundle Corp., 142 F.3d 1354, 1357-58 (11th Cir. 1998)).

Specifically, it must be determined whether the second case involves “legal

theories and claims arising out the same operative nucleus of fact.” Id. Here, the

Instant Complaint shares its first seven pages with the Complaint in Carter I and is

a near exact reproduction of its counterpart in Carter II. Once again, the Plaintiff in

this action attempts to challenge the rights of assignment of the Security Deed and

offers the same justification as in her first unsuccessful pleading. Ex. A and C,

[Doc. 4]. Accordingly, the present complaint satisfies the fourth and final element.

      Though they were filed years apart, all of Plaintiff’s claims arise out of the

same facts that have been before this Court since Carter I. Each claim relates back

to the same challenges to the chain of title, and the same alleged trial loan

                                          10
     Case 1:19-cv-04863-MHC Document 10-1 Filed 11/05/19 Page 11 of 13




modification from 2009. Id. Having failed to state a claim in each prior iteration,

Plaintiff’s Instant Complaint does not deviate from the form of the previous

failures. [Doc. 4]. Each of Plaintiff’s Complaints and claims arise out of the same

nucleus of operative fact and the Instant Complaint is barred from relitigation. In

re Piper Aircraft Corp., 244 F.3d 1289, 1299 (11th Cir. 2001) (quoting Pleming v.

Universal-Rundle Corp., 142 F.3d 1354, 1357-58 (11th Cir. 1998)).

                                 CONCLUSION

      Based on the foregoing, Defendants respectfully request that this Court grant

their Motion to Dismiss.

      Respectfully submitted, this 5th day of November 2019.

                                      /s/ Bret J. Chaness
                                      BRET J. CHANESS (GA Bar No. 720572)
                                      COREY R. MENDEL (GA Bar No. 604149)
                                      RUBIN LUBLIN, LLC
                                      3145 Avalon Ridge Place, Suite 100
                                      Peachtree Corners, GA 30071
                                      (678) 281-2730 (Telephone)
                                      bchaness@rubinlublin.com
                                      crothschild@rubinlublin.com
                                      Attorneys for Defendants




                                        11
     Case 1:19-cv-04863-MHC Document 10-1 Filed 11/05/19 Page 12 of 13




                          FONT CERTIFICATION

      In accordance with LR 7.1(D), the undersigned counsel hereby certifies that

the within and foregoing was prepared using Times New Roman, 14-point font

pursuant to LR 5.1(B).

      This 5th day of November 2019.

                                     /s/ Bret J. Chaness
                                     BRET J. CHANESS (GA Bar No. 720572)




                                       12
     Case 1:19-cv-04863-MHC Document 10-1 Filed 11/05/19 Page 13 of 13




                         CERTIFICATE OF SERVICE

      I hereby certify that I have, this 5th day of November 2019 served the

Plaintiff with the within and foregoing by placing a true and correct copy of same

in the United States Mail, with first-class prepaid postage affixed thereto, properly

addressed as follows:

      Tawana Carter
      115 Parkside Close
      Alpharetta, GA 30022

                                       /s/ Bret J. Chaness
                                       BRET J. CHANESS (GA Bar No. 720572)




                                         13
